DISSENTING OPINION.
FARRINGTON, J.
I am unable to concur in the majority opinion. Briefly, my reason: When defendant purchased the lot his certificate expressly provided that his bargain was “subject to the rules and regulations governing the I. O. O. F. Cemetery at Monett, Missouri, heretofore adopted by said lodge and subject to amendment by said lodge.” The certificate also contained the following provision: ‘.‘Said lodge reserves the control of said lot as a part of said cemetery in accordance with said rules and regulations.” Defendant’s acceptance of the certificate containing these provisions bound him to an observance of requirements thereunder. For some years he recognized their binding force by paying the price fixed by the cemetery association, but when they raised the price fifty cents a year, just what he had agreed'they could do, he refused to pay up. The course of the defendant in recognizing the liability fixed by the rules and regulations at one dollar and fifty cents per year shows what construction the parties placed on the contract, and when parties have themselves placed a construction on ambiguous provisions of a contract the courts *154should follow that construction. [The St. Louis Gaslight Co. v. City of St. Louis, 46 Mo. 121; Rose v. Carbonating Co., 60 Mo. App. 28; City of St. Louis v. Laclede Gas Light Co., 155 Mo. l. c., 19, 55 S. W. 1003.] In the case of City of Joplin v. Wheeler, 173 Mo. App. l. c. 607-608, 158 S. W. 924, the rule is so declared by this court. The right to forfeit, and to prevent the defendant from burying in the lot while in arrears, and other restrictions, were merely means of enforcing the obligation to pay in addition to a personal liability. The only limitation that could be placed on the rules and regulations to be made in the future by the cemetery association would be that they must he reasonable; and it would certainly be a more reasonable manner of enforcing the obligation to pay by holding him personally for two dollars a year than by forfeiting his lot which cost him much more than that and after some of his dead were buried there. He made his own contract and it is not for the courts to make a different one for him. I think, therefore, that the “rough justice” verdict conforms in all respects to the established legal principles governing parties to contracts. The judgment should be affirmed.